Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00643-CR

                                     Lonnie PRICE,
                                       Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9144
                      Honorable Maria Teresa Herr, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 2, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice